Motion by defendant for leave to appeal to the Court of Appeals granted and the following questions certified: 1. Should the motion of the defendant for judgment on the pleadings have been denied? 2. Should the motion of the plaintiff to strike out the seven defenses and the one counterclaim in the defendant’s answer have been granted? [See 252 App. Div. 876.] Defendant’s motion to extend its time to serve an amended answer granted, and time to serve such answer extended until ten days after the determination of the appeal by the Court of Appeals. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.